      Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF MISSISSIPPI
                                     NORTHERN DIVISION


ALYSSON MILLS, IN HER CAPACITY                             Case No. 3:18-cv-866-CWR-FKB
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER                                   Arising out of Case No. 3:18-cv-252
PROPERTIES, LLC                                            Securities and Exchange Commission v.
                                                           Arthur Lamar Adams and Madison Timber
                  Plaintiff                                Properties, LLC

v.                                                         Hon. Carlton W. Reeves, District Judge

BUTLER SNOW LLP; BUTLER SNOW
ADVISORY SERVICES, LLC; MATT
THORNTON; BAKER, DONELSON,
BEARMAN, CALDWELL & BERKOWITZ,
PC; ALEXANDER SEAWRIGHT, LLC;
BRENT ALEXANDER; and JON
SEAWRIGHT

                  Defendants


                          MEMORANDUM IN SUPPORT OF
                    JOINT MOTION OF BUTLER SNOW PARTIES
             TO DISMISS OR STAY PROCEEDINGS PENDING ARBITRATION

         Defendants Butler Snow LLP (“Butler Snow”), Butler Snow Advisory Services, LLC

(“BSAS”), and Matt Thornton (“Thornton”) (collectively, the “Butler Snow Parties”) jointly

move the Court to dismiss or stay litigation of the claims asserted against them pending

arbitration as required by the Federal Arbitration Act (“FAA”). 1

         The Complaint asserts that the Butler Snow Parties caused a multi-million dollar financial

fraud that continued until 2018. Each of the Butler Snow Parties denies liability with respect to

those matters. Many of the allegations in the Complaint relating to the Butler Snow Parties are

1
        The Fifth Circuit has declined to decide whether arbitration motions fall under Rule 12(b)(1) or 12(b)(3).
Noble Drilling Servs., Inc. v. Certex USA, Inc., 620 F.3d 469, 472 (5th Cir. 2010). In either event, this motion is one
made within the scope of Rule 12.


                                                          1
     Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 2 of 14




incorrect, exaggerated, or misleading. But because this arbitration motion is predicated on a

written arbitration agreement, this is not the time to debate those allegations.

       However, it is helpful to explain how the arbitration agreement was executed and the

roles of the Butler Snow Parties. Thus, the limited involvement and duration of any connections

of any Butler Snow Party with Adams are briefly summarized below.

       Butler Snow LLP

       The law firm of Butler Snow was engaged with respect to three matters that related to

Adams.

       First, in 2009 Butler Snow was initially engaged in connection with Madison Timber

Fund, LLC on a referral from a longtime contact of Butler Snow. Butler Snow drafted a limited

liability company agreement and a private placement memorandum for this proposed timber fund

and made securities filings with the Securities and Exchange Commission (“SEC”) and the

Securities Division of the Mississippi Secretary of State. That fund was far different from what

became Adams’ Ponzi scheme referenced in this litigation. However, Adams elected not to

implement the proposed timber fund.

       Second, in 2012 Butler Snow was engaged to prepare a revised version of the private

placement memorandum. Once again, Adams decided not to use the fund for his activities. By

the end of February 2013, the law firm had ceased any activity on the memorandum, and the law

firm formally concluded that engagement in July 2013. The fund, like other legitimate timber

funds common in this country, would have offered an investment interest in a fund intended to

invest in timber assets, not loans secured by timber deeds as in the plan described in the

Receiver’s Complaint. Moreover, as the Complaint concedes, the two private placement




                                                  2
     Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 3 of 14




memoranda (in 2009 and in 2012) did not result in any investing activity. Complaint at ¶¶ 34,

54. Butler Snow received a total of $28,428.92 in fees for both engagements.

       Third, and finally, Butler Snow represented Oxford Springs, LLC, a real estate

development entity in which Adams owned a minority interest. Butler Snow provided counsel

related to environmental permitting and other regulatory matters for Oxford Springs beginning in

September 2015. According to the Receiver’s December Report, Oxford Springs still owns

approximately 2300 acres of land purchased in 2015 and 2016 for more than $6,000,000. See

Doc. 70 in SEC v. Adams [Cause No. 3:18-cv-252]. Other than enhancing the value of a project

in which the Receiver now claims an interest, the work Butler Snow performed with respect to

Oxford Springs is totally unconnected with any alleged wrongdoing in this case.

       Butler Snow Advisory Services, LLC

       BSAS is a separate legal entity organized as an LLC with its own governance structure.

It is a subsidiary of the Butler Snow law firm. Neither BSAS nor its employees or contractors

engage in the practice of law but instead advise small and mid-sized entities with respect to

various business matters. Defendant Matt Thornton, a non-lawyer, has acted as its President

since 2011.

       On a referral from a third party, not the law firm, on August 8, 2012, Madison Timber

Company and Adams engaged BSAS pursuant to a written agreement to provide business

advisory services. Ex. 1. That written agreement contained the arbitration agreement that is the

subject of this motion. The engagement of BSAS was terminated in December 2013. Thus,

BSAS was involved with Madison Timber Company and Adams for some 17 months, and that

association ended many years before Adams’ Ponzi scheme was discovered in 2018. BSAS did

introduce Adams to potential business partners for his various projects—all of which it believed



                                                 3
     Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 4 of 14




were legitimate. In total, BSAS received $99,250 in fees for this engagement, of which $59,500

represented a monthly retainer fee of $3,500 (which was unrelated to any specific transactions)

for the 17 months BSAS was engaged.

                            THE AGREEMENT TO ARBITRATE

       The August 2012 BSAS engagement is memorialized in an Engagement Contract that

consists of a signed engagement letter and attached “Standard Terms and Conditions.” The

Standard Terms and Conditions are repeatedly incorporated by reference into the letter. Ex. 1.

The parties expressly defined the “Engagement Contract” to include both documents:

          This Engagement Letter and the Standard Terms and Conditions attached
          hereto constitute the engagement contract (the “Engagement Contract”)
          pursuant to which . . . Services . . . will be provided . . . . (Id. at BSAS 124.)

       The last portion of the engagement letter—just above Adams’ signature—notes in bold

type that BSAS was retained upon the terms in the engagement letter itself and the attached

Standard Terms and Conditions document:

          We agree to engage Butler Snow Advisory Services, LLC upon the
          terms set forth herein and the attached Standard Terms and
          Conditions. (Id. at BSAS 126.)

       The Standard Terms and Conditions included a detailed arbitration provision. While the

entire provision is relevant to show the parties intention to arbitrate disputes, we focus on the

following pertinent portion:

          In the event there is an unresolved legal dispute between the parties and/or
          any of their respective officers, directors, partners, employees, agents,
          affiliates or other representatives that involves legal rights or remedies
          arising from this engagement or any other agreement between you [Adams
          and Madison Timber Company] and [BSAS] and any of its affiliates, the
          parties agree to submit their dispute to binding arbitration under the
          authority of the Federal Arbitration Act. (Id. at BSAS 129, ¶ 6.3.)




                                                  4
       Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 5 of 14




         The Butler Snow Parties invoke this arbitration provision as a defense under Rule 12 and

move this Court to dismiss or stay the litigation against them pending arbitration.

                                                   ARGUMENT

I.       The Federal Arbitration Act requires the Court to dismiss this matter so that it can
         be arbitrated, or at least stay the litigation pending arbitration.

         The FAA provides that a “written provision in any . . . contract evidencing a transaction

involving commerce to settle by arbitration a controversy thereafter arising out of such contract

or transaction . . . shall be valid, irrevocable, and enforceable.” 9 U.S.C. § 2. Under the FAA’s

plain language any arbitration agreement that is (1) written and (2) involves commerce should be

enforced. The August 8, 2012 Engagement Contract satisfies these criteria. The Engagement

Contract is comprised of two parts, both of which are written: an engagement letter and a

Standard Terms and Conditions document, attached to the letter and incorporated by reference in

the letter’s text and in the statement above the signature line. The Engagement Contract clearly

involves “commerce,” a term construed as broadly as Congress’ power to regulate interstate

commerce. See Allied-Bruce Terminix Companies, Inc. v. Dobson, 513 U.S. 265, 273-77 (1995).

The Complaint, on its face, alleges instances of interstate commercial activity, at Paragraphs 46-

47. Thus, the FAA requires enforcement of the arbitration provision in the Engagement

Contract. To enforce the arbitration provision the Court should dismiss or stay this case. 2




2
          Enforcement can involve referring the matter to arbitration and staying this litigation against the Butler
Snow Parties: when a suit is filed that should be referred to arbitration, a federal court “shall on application of one of
the parties stay the trial of the action until such arbitration has been had in accordance with the terms of the
agreement.” 9 U.S.C. § 3 (emphasis added). This “shall” stay provision in the FAA is mandatory. Waste Mgmt.,
Inc. v. Residuos Industriales Multiquim, S.A. de C.V., 372 F.3d 339, 345 (5th Cir. 2004).


                                                            5
      Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 6 of 14




II.    The arbitration provision in the Engagement Contract applies to all of the Butler
       Snow Parties.

       All of the Butler Snow Parties are entitled to enforce the arbitration provision in the

Engagement Contract. BSAS is a party to the agreement, and Thornton is an officer and agent

for BSAS who is alleged to have acted in that capacity in committing the acts of which the

Receiver complains. See Mississippi Fleet Card, L.L.C. v. Bilstat, Inc., 175 F. Supp. 2d 894, 900

(S.D. Miss. 2001) (“Courts in this circuit recognize that a non-signatory may enforce an

arbitration agreement [where] the non-signatory is alleged to be the agent of a signatory.”). The

arbitration agreement specifically applies to disputes “between the parties and/or any of their

respective officers [or] agents.” Ex. 1 at BSAS 129, ¶ 6.3.

       Butler Snow—the law firm—can enforce the arbitration agreement for numerous reasons.

First, the Receiver alleges that the law firm is the alter ego and part of a “single business

enterprise” with BSAS. Second, Butler Snow is the corporate parent of BSAS. See Sam

Reisfeld & Son Imp. Co. v. S. A. Eteco, 530 F.2d 679, 681 (5th Cir. 1976) (“If the parent

corporation was forced to try the case, the arbitration proceedings would be rendered

meaningless and the federal policy in favor of arbitration effectively thwarted.”). Notably, the

arbitration provision in this case specifically applies to disputes “between the parties and/or any

of their respective . . . affiliates.” Ex.1, at BSAS 129, ¶ 6.3. Third, both Thornton and Butler

Snow can enforce the arbitration agreement because the claims asserted against BSAS are

intertwined with the claims asserted against them. The “intertwined claims” doctrine requires

arbitration and a stay—even for non-signatories—“when a non-signatory defendant has a close

relationship with one of the signatories and the claims are intimately founded in and intertwined

with the underlying contract obligations.” Hays v. HCA Holdings, Inc., 838 F.3d 605, 610 (5th

Cir. 2016); Mississippi Fleet Card, 175 F. Supp. 2d at 900; First Family Fin. Servs., Inc. v.

                                                  6
       Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 7 of 14




Fairley, 173 F. Supp. 2d 565, 573 (S.D. Miss. 2001). Here, the Complaint itself (at Paragraphs

113-94) is replete with allegations that the parties acted in concert. Moreover, the Receiver

seeks to impute any liability of BSAS and Thornton to Butler Snow. Complaint at ¶¶ 187-94.

         In sum, the starting point for arbitration is the Engagement Contract between BSAS, on

one hand, and Madison Timber and Adams, on the other hand. The agreement to arbitrate

extends to all of the Butler Snow Parties because of principles of agency, a parent/subsidiary

relationship, and the intertwined claims doctrine.

III.     The arbitration agreement binds the Receiver.

         A receiver is “bound to the arbitration agreements to the same extent that the receivership

entities would have been absent the appointment of the receiver.” Javitch v. First Union Sec.,

Inc., 315 F.3d 619, 627 (6th Cir. 2003); see also Wiand v. Schneiderman, 778 F.3d 917, 923

(11th Cir. 2015); Moran v. Svete, 366 F. App’x 624, 629-32 (6th Cir. 2010). Put simply, the

receiver “stands in the shoes” of the persons or entities subject to the receivership; their

agreements to arbitrate become the receiver’s agreements. 1 Thomas H. Oehmke & Joan

Brovins, Commercial Arbitration § 8:13 (Dec. 2018 Update). 3

         The Receiver stands in the shoes of Arthur Lamar Adams, who signed the Engagement

Contract with BSAS. The Receiver is bound by that agreement because Adams is bound by it.

Adams was BSAS’s client under the Engagement Contract. The “Standard Terms and

Conditions” made clear in its first paragraph that “you” and “your” as used throughout the

3
          At one time the Fifth Circuit reasoned that because receivers act “on behalf of creditors,” receivers are not
subject to arbitration agreements that creditors did not sign. Janvey v. Alguire (“Alguire I”), 628 F.3d 164, 182 (5th
Cir. 2010), opinion withdrawn and superseded, 647 F.3d 585 (5th Cir. 2011). However, the Fifth Circuit later held
“a federal equity receiver has standing to assert only the claims of the entities in receivership, and not the claims of
the entities’ investor-creditors.” Janvey v. Democratic Senatorial Campaign Comm., Inc., 712 F.3d 185, 190 (5th
Cir. 2013). Therefore, it is clear that the Fifth Circuit is now in accord with the general rule that receivers are bound
by the arbitration agreements of the persons or entities for whom they act. Cf. Janvey v. Alguire (“Alguire IV”), 847
F.3d 231, 238-39 (holding that entity within receivership umbrella that had no arbitration agreement was not
compelled to arbitrate).


                                                           7
      Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 8 of 14




agreement referred to “Madison Timber Company, Inc. and/or A. Lamar Adams.” Ex. 1, at

BSAS 127 (emphasis added). The Receiver’s Complaint correctly alleges that “Adams formally

engaged Butler Snow Advisory.” Complaint at ¶ 44. The Complaint repeatedly alleges that

Adams individually benefited from the engagement with BSAS. See, e.g., id. at ¶ 58. Thus,

Adams—and therefore the Receiver—is bound for (a) having received the benefits of the

Engagement Contract and (b) asserting claims that must be determined in reference to that

contract. Noble Drilling, 620 F.3d at 473-74. All rights and obligations in the Engagement

Contract belonged to Adams, and now belong to the Receiver who stands in Adams’ shoes.

       Moreover, the Receiver is required to arbitrate on behalf of all entities for which she is

Receiver. Throughout the Complaint, the Receiver expressly conflates Madison Timber

Company and Madison Timber Properties, treating them as a single entity. Complaint at p. 2.

Every allegation made regarding “Madison Timber” applies to both. Madison Timber Company

is a party to the Engagement Contract that contained the arbitration provision. Ex. 1 at BSAS

127. Hence, the Receiver has chosen to join Madison Timber Properties entirely with a party

bound to arbitrate. In addition, Madison Timber Properties was the fund manager for Madison

Timber Fund—another party to the Engagement Contract for the arbitration provision. Id. at

BSAS 124. As manager for the fund, Madison Timber Properties is bound by the principal/agent

doctrine, just as described above. Finally, Madison Timber Properties is bound to arbitrate

because it has received the benefits of the Engagement Contract and asserted claims that must be

determined in reference to that contract. Thus, the Receiver, standing in the shoes of Adams or

Madison Timber Properties, is bound to arbitrate.

IV.    Argument in anticipation of Receiver’s position: Both the arbitration provision and
       the forum selection clause must be given effect.




                                                 8
       Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 9 of 14




         Footnote 10 of the Complaint, at Paragraph 44, signals that the Receiver will argue that

the agreement to arbitrate is not valid. The Footnote suggests that the Receiver will argue that

some conflict between the arbitration provision and the forum selection clause somehow

invalidates the arbitration agreement. To understand the contention foreshadowed by the

Footnote to the Complaint, it is helpful to consider the most pertinent portions of these two

provisions side-by-side, both of which are found in Exhibit 1:

              Arbitration Provision                                        Forum Selection Clause
 In the event there is an unresolved legal                      Governing Law and Jurisdiction. This
 dispute between the parties and/or any of their                Engagement Contract shall be governed by
 respective officers, directors, partners,                      and interpreted in accordance with the laws of
 employees, agents, affiliates or other                         Mississippi. The state and federal courts in
 representatives that involves legal rights or                  Mississippi shall have exclusive jurisdiction
 remedies arising from this engagement or any                   in relation to any claim, dispute or difference
 other agreement between you [Adams and                         concerning this Engagement Contract and any
 Madison Timber Company] and [BSAS] and                         matter arising from it. The parties hereto
 any of its affiliates, the parties agree to submit             irrevocably waive any right they may have to
 their dispute to binding arbitration under the                 object to any action being brought in that
 authority of the Federal Arbitration Act.                      Court, to claim that the action has been
                                                                brought to an inconvenient forum or to claim
                                                                that that Court does not have jurisdiction.


         Although Footnote 10 does not elaborate on the particular inconsistency that the Receiver

will argue causes an invalidation of the arbitration provision, the process of elimination leads us

to conclude that she will argue that the “exclusive jurisdiction” language of the second sentence

should be read as if it said “all disputes will be determined by courts in Mississippi.” 4 Any such

argument will have no merit, as discussed in more detail below. There is no inconsistency in the

two provisions. The two provisions in the same contract should be harmonized.

    A. Mississippi law requires the Court to harmonize the two provisions.

4
          Though Footnote 10 quotes the second and third sentences of the forum selection provision, the third
sentence does not impact application of the arbitration provision. For example, in this case, there is no objection to
filing this action in this court, there is no claim that this is an inconvenient forum, and no claim that this court does
not have jurisdiction. Still the case must be arbitrated, and the third sentence does not affect that arbitration.


                                                            9
      Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 10 of 14




         As discussed below, there is no substantial basis for asserting any inconsistency between

the arbitration provision and the forum selection clause. However, if there were any question,

Mississippi law5 requires that the arbitration provision and the forum selection clause be

harmonized to give effect to both. The Court must “read the contract as a whole, so as to give

effect to all of its clauses.’” Gaiennie v. McMillin, 138 So. 3d 131, 135 (Miss. 2014) (quoting

Facilities, Inc. v. Rogers–Usry Chevrolet, Inc., 908 So.2d 107, 111 (Miss.2005). If the “contract

is unclear or ambiguous, the court should attempt to ‘harmonize the provisions in accord with the

parties’ apparent intent.” Id.; West v. West, 891 So. 2d 203, 212 (Miss. 2004); Royer Homes of

Mississippi, Inc. v. Chandeleur Homes, Inc., 857 So. 2d 748, 753 (Miss. 2003). Moreover,

Mississippi law provides that any ambiguity or uncertainty regarding whether the parties formed

a valid agreement to arbitrate must be resolved in favor of arbitration. Harrison Cnty.

Commercial Lot, LLC v. H. Gordon Myrick, Inc., 107 So. 3d 943, 950 (Miss. 2013).

         Those principles clearly apply here. “[I]nstruments executed at the same time, by the

same contracting parties, for the same purpose, and in the course of the same transaction will be

considered and construed together, since they are, in the eyes of the law, one contract.” Gilchrist

Tractor Co. v. Stribling, 192 So. 2d 409, 417 (Miss. 1966) (quoting 17 Am.Jur.2d Contracts §

264 (1964)).      There is no merit to the implication of Footnote 10 of the Complaint that the

arbitration provision contained in the Standard Terms and Conditions is not of equal stature to

the forum selection clause contained in the August 8 engagement letter. Both provisions are part

of the same Engagement Contract executed at the same time. The parties’ intent to be equally

bound by both is made clear by the signature line on the August 8 engagement letter, placed just

5
        Whether there is a valid agreement to arbitrate is an issue that must be decided under Mississippi law. “In
answering the first question of contract validity” federal courts apply “‘ordinary state-law principles that govern the
formation of contracts.’” Graves v. BP Am., Inc., 568 F.3d 221, 222 (5th Cir. 2009) (quoting First Options of
Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).

                                                          10
     Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 11 of 14




below a statement in bold print, which makes it clear that both the letter and the Standard Terms

and Conditions constitute the “Terms of Engagement.” Thus, there is no basis for any claim that

the forum selection clause somehow “trumps” the arbitration provision.

   B. These provisions are readily harmonized.

       If, in fact, the Receiver’s contention is that the “exclusive jurisdiction” language of the

second sentence should be read as if it said “all disputes will be determined by courts in

Mississippi,” that contention has no merit. The word “jurisdiction” has a very precise and well-

established legal meaning. In the context of adjudicating disputes, “jurisdiction” refers to a

“court’s power to decide a case or issue a decree.” Black’s Law Dictionary (10th ed. 2014)

(emphasis added). In recognition that the word “jurisdiction” is sometimes misused, the

Supreme Court of the United States has explicitly cautioned federal courts to only apply the

jurisdictional label to “a court’s adjudicatory capacity.” Henderson ex rel. Henderson v.

Shinseki, 562 U.S. 428, 435 (2011).

       Thus, the statement that Mississippi courts have “exclusive jurisdiction” is accurately

read to mean that it is only in the Mississippi courts that a party can invoke a “court’s power” to

decide a case or issue a decree.” The second sentence provides that the exclusive right to

exercise the “adjudicatory capacity of a court” with respect to any dispute, claim or difference

lies in the Mississippi courts.

       This provision by its own terms does not provide that all disputes, claims, or differences

will be resolved by courts. Instead, the plain meaning of the words is that if there is any exercise

of the adjudicatory power of courts—using “jurisdiction” in its clear and precise legal sense as

defined by Black’s—that judicial power can only be exercised by courts in Mississippi. Had the




                                                11
     Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 12 of 14




provision been intended to provide that “all disputes will be resolved by courts” it could have

been written that way if that was the intent of the parties.

        Accordingly, reading the word “jurisdiction” in light of its actual and technically accurate

meaning leads to the inescapable result that the forum selection clause is fully consistent with the

arbitration provision. Importantly, this reading—based on the meaning of the literal words—is

supported by common sense experience as to the intent of parties who purposefully include both

an arbitration provision and a forum selection clause in the same agreement. Their intent is that

(a) both provisions will be enforced and (b) the forum selection clause will establish which

courts would be involved if a judicial decision becomes necessary. The reason why parties

included both provisions in the same agreement—with the intention that both will be enforced—

is illustrated by what is happening in this very case. Here, the arbitration provision’s validity

must be decided by some court. The forum selection clause means, in this case, that the

exclusive decision to exercise judicial power as to that issue must be exercised by a court in

Mississippi—and not by a court in some far-off state. Moreover, if issues arise from the

arbitration of this dispute, such as enforcement or validity of the arbitration award, then

Mississippi courts will have exclusive jurisdiction over those disputes. Indeed, the arbitration

provision here specifically provides that certain disputes as to the award of the arbitrators would

be resolved by “a court of law.” The forum selection clause vests exclusive judicial power to

consider those issues in the Mississippi courts.

        Here, the intent of the parties that both provisions be enforced is clear from the fact that

both are contained in the same agreement. 6 The two provisions can be readily harmonized.


6
         An intent that both provisions be enforced is clear here. The lengthy arbitration provision in the Standard
Terms and Conditions document (which is part of the Engagement Contract) manifests a clear intent to arbitrate, and
the engagement letter repeatedly incorporates that document by reference and conditions the parties’ agreement on
it. Had the parties intended the forum selection clause to void the agreement to arbitrate, surely they would have

                                                        12
      Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 13 of 14




There is a clear and logical reading of the forum selection clause based on the plain meaning of

the words that is not inconsistent with the arbitration provision. That meaning is consistent with

the apparent intent of parties that include arbitration provisions and forum selection clauses in

the same agreement that both should be enforced. Thus, under Mississippi law, both provisions

of this agreement must be given effect.

V.       Questions regarding the scope of arbitration should be resolved by the arbitrators.

         The parties to the Engagement Contract reached some agreement to arbitrate. Any issues

as to the scope of arbitration must be decided by the arbitrators. Parties to an arbitration may

refer such questions to the arbitrator either by including express referral language in the

arbitration agreement itself or by incorporating the AAA Rules of arbitration into their

agreement. 7 Here, as in Henry Schein, Inc. v. Archer & White Sales, Inc., No. 17-1272, 2019

WL 122164, at *3 (U.S. Jan. 8, 2019), the arbitration provision referenced the rules of the

American Arbitration Association (AAA). Those rules plainly delegate to the arbitrators the

power to rule on objections as to the scope of the arbitration agreement. 8

                                                CONCLUSION

         The Court should dismiss the case so that it can be arbitrated, or at least stay litigation of

the claims asserted against the Butler Snow Parties pending arbitration.




done so expressly by omitting the arbitration clause or included some language that negated the arbitration provision
by name. See, e.g., Reading Health Sys. v. Bear Stearns & Co., 900 F.3d 87, 103 (3d Cir. 2018).
7
         Houston Ref., L.P. v. United Steel, Paper & Forestry, Rubber, Mfg., 765 F.3d 396, 408 (5th Cir. 2014);
Petrofac, Inc. v. DynMcDermott Petroleum Operations Co., 687 F.3d 671, 675 (5th Cir. 2012).
8
         The AAA rules are publicly available at https://www.adr.org/sites/default/files/Employment%20Rules.pdf.

                                                         13
    Case 3:18-cv-00866-CWR-FKB Document 21 Filed 01/24/19 Page 14 of 14




       Respectfully submitted this 24th day of January, 2019.


/s/ Edward Blackmon                                /s/ Alan Perry
Edward Blackmon, Jr. (MB No. 3354)                 Alan W. Perry (MB No. 4127)
Bradford J. Blackmon (MB No. 104848)               Simon Bailey (MB No. 103925)
                                                   Michael Casey Williams (MB No. 104537)

Blackmon & Blackmon, PLLC                          Bradley Arant Boult Cummings LLP
907 W. Peace Street                                Suite 450, One Jackson Place
Canton, MS 39046                                   188 East Capitol Street
Phone: (601) 859-1567                              Post Office Box 1789
Facsimile: (601) 859-2311                          Jackson, MS 39215-1789
edblackmon@blackmonlawfirm.com                     Phone: (601) 948-8000
bjblackmon@blackmonlawfirm.com                     Facsimile: (601) 948-3000
                                                   aperry@bradley.com
                                                   sbailey@bradley.com
                                                   mcwilliams@bradley.com

Attorneys for Butler Snow Advisory LLC             Attorneys for Butler Snow LLP
and Matt Thornton

                               CERTIFICATE OF SERVICE

         I, Alan W. Perry, certify that on January 24, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all counsel of record.

                                             /s/      Alan Perry




                                               14
